 


110 HR 3399 : To prohibit the use, production, sale, importation, or exportation of any pesticide containing atrazine.
U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 3399 
IN THE HOUSE OF REPRESENTATIVES 
 
August 3, 2007 
Mr. Ellison introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
 
September 29, 2008 
 Rereferred to the Committee on Agriculture, and in addition to the Committees on Energy and Commerce, Ways and Means, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To prohibit the use, production, sale, importation, or exportation of any pesticide containing atrazine. 
 
 
1.Atrazine ProhibitionNothwithstanding any other law, the use, production, sale, importation, or exportation of atrazine or an atrazine product is prohibited. 
2.EnforcementAny person who violates section 1 shall be fined under title 18, United States Code, or imprisoned not more than 2 years, or both. 
3.DefinitionsFor the purposes of this Act, the following definitions apply: 
(1)AtrazineThe term atrazine or active ingredient atrazine refers to the pesticide chemical 2-chloro-4-ethylamine-6-isopropylamin-1,3,5-triazine. 
(2)Atrazine productThe term atrazine product means any pesticide containing the active ingredient atrazine as identified on the United States Environmental Protection Agency registered label, either alone or in a combination with other pesticides. 
 
